DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Response to Amendment
Claims 1, 5-10, 12-16, 19-24, & 26-35 were previously pending in this application.  The amendment filed 23 December 2021 has been entered and the following has occurred: Claims 1, 10, 24, & 30-32 have been amended.  No Claims have been added or cancelled.
Claims 1, 5-10, 12-16, 19-24, & 26-35 remain pending in this application.

Claim Objections
Claims 1 & 24 are objected to because of the following informalities:
Regarding Claim 1, recites “administering one or more treatment plans… wherein the treatment plans comprises determining an updated dialysis treatment prescription” rather than “… wherein the treatment plans comprise determining”
Regarding Claim 24, Claim 24 recites “providing one or more treatment plans… plans comprises determining an updated dialysis treatment prescription” rather than “… the treatment plans comprise determining”.  Furthermore, Claim 24 recites “the care system configured to… providing one or more treatment plans to treat the dialysis patient…” rather than “the care system comprising: an integrated care system configured to… provide one or more treatment plans to treat the dialysis patient…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, & 24, the Claims recite the limitation “the functional status score model determined for the population of dialysis patients plotted over one or more of the following dialysis events…” It remains unclear what aspect or variable of the one or more dialysis events is being used for “plotting” the functional status score model.  Further, it is understood by Examiner, that while a predictive model can have a graphical/plotted depiction, e.g. a linear predictive model (α*x + β) being graphed with respect to time, it remains unclear if Applicant is simply claiming this graphical depiction of the already-generated predictive model being plotted over time for each event, which would always be the same depiction because there is no mention of updating said generated model in the Claim, or if each type of event has a specific predictive model that should be plotted over time.  For instance, the first portion of Applicant’s specification Par [0065] mentions learning parameters for a model based on data collected from one or more dialysis events, but doesn’t give further specifics on which part of the model, score, etc. is being plotted.  Is the predictive model of a specific dialysis event being plotted over time?  Is the Claims 1, 10, & 24.  For purposes of compact prosecution and examination, the Claims will be interpreted to recite: “the functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death” 



















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-10, 12-16, 19-24, & 26-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1, 5-9, 10, 12-16, 19-23, 30-31, 33-34) and manufacture (claims 24, 26-29, 32, 35) which recite steps of:
determining a functional status score model based on monitoring parameters of a population of dialysis patients receiving a minimum number of dialysis treatment over a predetermined time period, the functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death;
extracting patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD);
generating, using the functional status score model with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient functional status score configured to indicate a current functionality of the dialysis patient;
identifying the dialysis a patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards; and
administering one or more treatment plans to treat the dialysis patient selected to increase the functional status score, wherein the treatment plans comprises determining an updated dialysis treatment prescription for the dialysis patient based on the functional status score.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-9, 12-16, 19-23, & 26-35, reciting particular aspects of how determining an appropriate treatment or collecting certain patient information/data may be performed in the mind but for recitation of generic computer components).  

amount to mere instructions to apply an exception (such as recitation of a predictive model, an integrated care system, a dialysis machine, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0065]-[0066], [0089]-[0093], [0119], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of extracting patient amounts to mere data gathering, recitation of using the extracted patient data to generate a functional status score, identifying a plurality of patient that have a functional status score that is lower than a predetermined threshold value, plotting a functional status score over one or more dialysis events, determining an updated dialysis treatment prescription based on the functional status score amounts to selecting a particular data source or type of data to be manipulated, recitation of providing a treatment plan to the identified plurality of patients amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of ESRD, interventional treatment plans or palliative/hospice care, renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and dialysis treatment, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-9, 12-16, 19-23, & 26-35, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5-9, 13-14, 19-23 & 27-28, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6, 12, 15-16, 25-26, & 29, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 7-8, 16, 21-22 additional limitations which generally link the abstract idea to a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as extracting patient data from one or more databases, such as over a network, providing the updated dialysis treatment prescriptions to a dialysis machine, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); using a predictive model to generate a respective patient functional status score and comparing this functional status score to a predetermined threshold or determining the functional status score is trending downwards, the functional status score model determined for the population of dialysis patients, plotting the functional status score over one or more of dialysis events, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determining or updating a treatment regimen based on functional status score(s), updating dialysis treatment prescription or the dialysis patient based on the functional status score, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing patient data into one or more databases, storing one or more patient functional status scores, storing a predictive model, storing a subset of the pool of patients having a status score lower than a predetermined threshold, storing Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-9, 12-16, 19-23, & 26-35, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5-10, 13, 14, 19-23, 25, 27-28, & 30-32 which recite various implementations of the system transmitting data from a population and ESRD patient(s), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 15-16, 26, 29, & 33-35, reciting various aspects of mathematical population trending, patterns, etc. of received patient data and comparing analyzed ESRD patient data to population trends for purposes of refining treatment, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 12, 14, 19, 20 & 25-26 updating functional scores, treatments, or care records based upon received and analyzed data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 5-8, 11-13, 19-23, 25-28 which discloses storing computerized instructions, patient population data and trends, ESRD patient(s) information, treatment information, etc. e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.





Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-10, 12-16, 19-24, & 26-35 are rejected under 35 U.S.C. 103 as being unpatentable by Couchoud et al. (“Development of a Risk Stratification Algorithm to Improve Patient Centered Care and Decision Making for Incident Elderly Patients with End-Stage Renal Disease”) in view of Soykan et al. (U.S. Patent Publication No. 2015/0149096)

Claim 1 –
Regarding Claim 1, Couchoud discloses a method of treating a dialysis patient, the method comprising, via an integrated care system:
determining a functional status score model based on monitoring parameters of a population of dialysis patients receiving a minimum number of dialysis treatments over a predetermined time period: (As mentioned above in the ‘35 U.S.C. 112 rejections’ section of this Office Action, this portion of the Claim will be interpreted to recite “the functional status score model determined for the population of dialysis patients using the data recorded during the one or more of the following dialysis events” the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a. logistic regression model for calculating risk scores for each of the 
extracting patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD) (See Couchoud pp. 1179, Par 2 and Couchoud pp. 1179 “Results” which discloses the author deciding to improve previous prognostic score by specifically choosing to focus on very early mortality in ESRD patients undergoing renal replacement therapy (RRT) and therefore using information from the renal epidemiology and information network (REIN) registry of RRT patients to develop a prognostic screening tool to identify patients in need of a specific patient-centered care; Further, in the abstract on pp. 1178 and “Results” on pp. 1179 of Couchoud, the study is further specified to include 24,348 patients from the French REIN registry who began dialysis (as treatment for ESRD); See Couchoud “Population” subsection of “Materials and Methods” on pp. 1184);
generating, using the functional status score model with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient functional status score configured to indicate a current functionality of the dialysis patient (See Couchoud Abstract which discloses the purpose of the study being used to construct an automatic scoring system that identifies various risk scores and subsequent groupings of patients into a risk level, based on where the score falls in comparison to certain score thresholds and analyzed patterns; Further, Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in 
identifying the dialysis patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient;  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17); and
administering one or more treatment plans to treat the dialysis patient selected to increase the functional status score, wherein the treatment plans comprises determining an updated dialysis treatment prescription for the dialysis patient based on the functional status score (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation and Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short of daily hemodialysis sessions at include at least one of:
provid[ing] the updated dialysis treatment prescription to the at least one dialysis machine (See Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit, however it is not explicitly mentioned that the integrated care system is coupled to a dialysis machine and thereby directly implements said updated dialysis treatment prescription).

As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.

As shown above, Couchoud effectively discloses a functional status score model determined for the population of dialysis patients, but does not explicitly disclose the following aspects of the model and system:
the functional status score model determined for the population of dialysis plotted over one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (As discussed above in the ’35 U.S.C. 112 rejections’ section of this Office Action, these recited limitations will be interpreted as follows: “a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death”)
Additionally, Couchoud effectively discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit, however it is not explicitly mentioned that:
the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine.
Therefore, Soykan discloses a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0213] which discloses one or more physiological parameters of kidney function being measured to provide an input of information into the methods described for calculating specific patient outcomes, risk, and/or function, e.g. arrythmia risk; See Soykan Par [0313]-[0315] & Fig. 24 which discloses showing a distribution model of relative risk or relative kidney function (in the form of risk of arrythmia) of the patient or multiple patients during the dialytic week (a week of receiving dialysis treatment) and specifically shows said risk, outcomes, or function of the patient with respect to time, specifically timing of dialysis, e.g. hours from start of last hemodialysis session) and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine).  The disclosure of Soykan is directly applicable to the disclosure of Couchoud because both disclosures share limitations and capabilities, namely, they are both directed towards monitoring patient(s), such as patient(s) that may be candidate(s) to receive dialysis, determining the function level, risk level, and/or outcomes of patient(s) based on monitored health parameters collected from the specific patients, and implementing a certain treatment pathway in response to said determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud which discloses a functional status score model being determined for the population of dialysis patients and various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine, as disclosed by Soykan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death, as disclosed by Soykan, because plotting the functional score over time, such as during a dialysis event allows for the ability to visualize patient parameters, analysis, and results during the specified dialysis event which can further 

Claim 5 –
Regarding Claim 5, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes a combination of physician notes, laboratory values, and patient demographics (See Couchoud Tables 1 & 2 on pp. 1180 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2).

Claim 6 –
Regarding Claim 6, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes notes entered by a medical professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest the notes being converted into an associated numerical value (See Tables 1 & 2 which concerts these associated “physician notes” into a univariate association unadjusted odds ratio or associated numerical value).

Claim 7 –
Regarding Claim 7, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes a patient’s lab values including one of a patient’s albumin level, a patient’s body mass index, a patient’s hemoglobin levels, a patient’s phosphorus levels, or a patient’s glucose level, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data).

Claim 8 –
Regarding Claim 8, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes one of a patient’s age, a patient’s body mass index, a patient’s cancer diagnosis, a patient’s required assistance levels of daily living, a patient’s cognitive status, a patient’s discharge location, a patient’s ambulation complaint, a patient’s shortness of breath, a patient’s do not resuscitate order, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data, whether the patient has cancer, cognitive disorders, levels of mobility/daily living, etc.)

Claim 9 –
Regarding Claim 9, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes subjective parameters selected from one of a patient’s relationship with the clinic staff, ambulatory assistance, a patient’s demeanor, ability for patient to assess, a patient’s behavior, a patient’s hygiene, or combinations thereof (See Couchoud Tables 1 and 2 pp. 1180-1181 which discloses the levels of mobility, such as ambulatory assistance, assistance for transfer, walking without help, etc., Couchoud pp. 1181-1182 also discloses the observation of functional status such as the patient’s ability to function or mental health status and associated behavior, i.e., psychosocial, spiritual, etc.).

Claim 10 –
Regarding Claim 10, Couchoud and Soykan disclose a method if treating a dialysis patient, the method comprising, via an integrated care system:
monitoring population parameters of a population of dialysis patients receiving a minimum number of dialysis treatments over a predetermined time period (See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and specifically extracting information at dialysis initiation including age, gender, comorbidities, mobility status, body mass index, serum albumin the month preceding dialysis start, and context of first dialysis therefore constituting parameters of a population of dialysis patients that have received at least a first dialysis treatment);
determining a functional status score model based on the population parameters (the broadest reasonable interpretation of a “functional status score model” is a calculated score or model 
monitoring the dialysis patient (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN));
recording one or more patient parameters of the dialysis patient (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN));
transmitting the one or more patient parameters to one or more databases within an integrated care system (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN));
analyzing the one or more patient parameters via the functional status score model to determine a functional status score of the dialysis patient (While not “functional status score model” per se, the broadest reasonable interpretation of a “functional status score model” is a 
the functional status score configured to indicate a current functionality of the dialysis patient (See Couchoud Abstract which discloses the purpose of the study being used to construct an automatic scoring system that identifies various risk scores and subsequent groupings of patients into a risk level, based on where the score falls in comparison to certain score thresholds and analyzed patterns; Further, Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient);
assessing that the functional status score is below a predetermined threshold value and/or that the functional status score is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected and
administering one or more treatment plans to increase the functional status score comprising at least one of:
commencing one of an interventional treatment plan (See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient), palliative care (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation), or hospice care (See Couchoud pp. 1182-1183 which discusses Fig. 2 in detail such as the specific steps of risk stratification and results of this evaluation, and setting up a tailored strategy of care, in which dialysis may or may not be considered a reasonable option, etc.)
determining an updated dialysis treatment prescription for the dialysis patient based on the functional status score (See Couchoud Fig. 2 which specifically shows the step 
provid[ing] the updated dialysis treatment prescription to the at least one dialysis machine (See Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit, however it is not explicitly mentioned that the integrated care system is coupled to a dialysis machine and thereby directly implements said updated dialysis treatment prescription).
As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.
As shown above, Couchoud effectively discloses a functional status score model determined for the population of dialysis patients, but does not explicitly disclose the following aspects of the model and system:
the functional status score model determined for the population of dialysis plotted over one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (As discussed above in the ’35 U.S.C. 112 rejections’ section of this Office Action, these recited limitations will be interpreted as follows: “a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death”)
Additionally, Couchoud effectively discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit, however it is not explicitly mentioned that:
the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine.
Therefore, Soykan discloses a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0213] which discloses one or more physiological parameters of kidney function being measured to provide an input of information into the methods described for calculating specific patient outcomes, risk, and/or function, e.g. arrythmia risk; See Soykan Par [0313]-[0315] & Fig. 24 which discloses showing a distribution model of relative risk or relative kidney function (in the form of risk of arrythmia) of the patient or multiple patients during the dialytic week (a week of receiving dialysis treatment) and specifically shows said risk, outcomes, or function of the patient with respect to time, specifically timing of dialysis, e.g. and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud which discloses a functional status score model being determined for the population of dialysis patients and various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine, as disclosed by Soykan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death, as disclosed by Soykan, because plotting the functional score over time, such as during a dialysis event allows for the ability to visualize patient parameters, analysis, and results during the specified dialysis event which can further enable the health care provider to identify causes of fluid accumulation (See Soykan Par [0302] & [0313]-[0315]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Couchoud to specifically include 

Claim 12 –
Regarding Claim 12, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, comprising:
processing the one or more patient parameters into one or more suitable forms includes comprising at least one of:
assigning a numerical value to one or more patient’s parameters (See Tables 1 & 2 which concerts patient parameters into univariate association unadjusted odds ratios or associated numerical values to be used for the univariate model), and
calculating a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 13 –
Regarding Claim 13, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes first, second, and third types of data (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses multiple types of parameters, in this case, more than 3, that are used in the model for determining a risk score).

Claim 14 –
Regarding Claim 14, Couchoud and Soykan disclose the method of Claim 13 in its entirety.  Couchoud further discloses a method, wherein:
the first type of patient data is assigned a numerical value by a healthcare professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value);
the second type of patient data is provided as an aggregated raw value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value); and
the third type of patient data is a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 15 –
Regarding Claim 15, Couchoud and Soykan disclose the method of Claim 14 in its entirety.  Couchoud further discloses a method, wherein:
further comprising calculating a mean value of the first, second, and third types of patient data (See Figure 1 of Couchoud on pp. 1182 which shows that the mean mortality rate is calculated for the patients; Additionally, the “Results” section of Couchoud on pp. 1179 specifically discloses the mean c-statistic or mean risk score being calculated for each of the data sets;  Further, see Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals 

Claim 16 –
Regarding Claim 16, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud discloses a method, further comprising:
generating a report including the patient’s functional status score (See Couchoud Table 3 on pp. 1182 which shows a report that ranks the pool of patients according to the functional status score, including a 95% confidence interval three-month mortality rate); and
transmitting the report to a care navigation unit for follow up and treatment recommendations (Under the broadest reasonable interpretation, transmitting can entail simply sending or providing the report to a care navigation unit; See Couchoud pp. 1182-1183 which discusses Fig. 2 in detail such as the specific steps of risk stratification and results of this evaluation, and setting up a tailored strategy of care, in which dialysis may or may not be considered a reasonable option, and after analysis of which risk category the patient falls into, depending on severity, sending these results to one or more geriatric doctors to possibly suggest intervention by mobile geriatric units from outpatient geriatric services to provide dialysis units at home).

Claim 19 –
Regarding Claim 19, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes a combination of physician notes, laboratory values, and patient demographics (See Couchoud Tables 1 & 2 on pp. 1180 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes 

Claim 20 –
Regarding Claim 20, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes notes entered by a medical professional, the notes being converted into an associated numerical value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2), the notes being converted into an associated numerical value (See Couchoud Tables 1 & 2 on pp. 1180-1181which concerts these associated “physician notes” into a univariate association unadjusted odds ratio or associated numerical value).


Claim 21 –
Regarding Claim 21, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient’s parameters includes a patient’s lab values including one of a patient’s albumin level, a patient’s body mass index, a patient’s hemoglobin levels, a patient’s phosphorus levels, or a patient’s glucose level, or combinations thereof (See 

Claim 22 –
Regarding Claim 22, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes one of a patient’s age, a patient’s body mass index, a patient’s cancer diagnosis, a patient’s required assistance levels of daily living, a patient’s cognitive status, a patient’s discharge location, a patient’s ambulation complaint, a patient’s shortness of breath, a patient’s do not resuscitate order, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data, whether the patient has cancer, cognitive disorders, levels of mobility/daily living, etc.).

Claim 23 –
Regarding Claim 23, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters include subject parameters from one of a patient’s relationship with the clinic staff, ambulatory assistance, a patient’s demeanor, ability for patient to assess, a patient’s behavior, a patient’s hygiene, or combinations thereof (See Couchoud Tables 1 and 2 pp. 1180-1181 which discloses the levels of mobility, such as ambulatory assistance, assistance for transfer, walking without help, etc., Couchoud pp. 1181-1182 also discloses the observation of functional status such as the patient’s ability to function or mental health status and associated behavior, i.e., psychosocial, spiritual, etc.).

Claim 24 –
Regarding Claim 24, Couchoud and Soykan disclose a system for determining a functionality level of dialysis patients for assessing parameters and timing of care, the system comprising:
an integrated care system configured to:
determine a functional status score model based on monitoring of parameters of a population of dialysis patients receiving a minimum number of dialysis treatments over a predetermined time period, (See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and specifically extracting information at dialysis initiation including age, gender, comorbidities, mobility status, body mass index, serum albumin the month preceding dialysis start, and context of first dialysis therefore constituting parameters of a population of dialysis patients that have received at least a first dialysis treatment), 
extract patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD) (See Couchoud pp. 1179, Par 2 and Couchoud pp. 1179 “Results” which discloses the author deciding to improve previous prognostic score by specifically choosing to focus on very early mortality in ESRD patients undergoing renal replacement therapy (RRT) and therefore using information from the renal epidemiology and information network (REIN) registry of RRT patients to develop a prognostic screening tool to identify patients in need of a specific patient-centered care; Further, in the abstract on pp. 1178 and “Results” on pp. 1179 of Couchoud, the study is further specified to include 24,348 patients from the French REIN registry who began dialysis (as treatment for ESRD); See Couchoud “Population” subsection of “Materials and Methods” on pp. 1184);
generate, using the functional status score model with the extracted patient data, for each of the patients in the pool of patients, a respective patient functional status score configured to indicate a current functionality of the dialysis patient (the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients; See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and specifically extracting information at dialysis initiation including age, gender, comorbidities, mobility status, body mass index, serum albumin the month preceding dialysis start, and context of first dialysis therefore constituting parameters of a population of dialysis patients that have received at least a first dialysis treatment);
identify the dialysis patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising and
provide one or more treatment plans to treat the dialysis patient based on the functional status score, wherein the one or more treatment plans comprises determining an updated dialysis treatment prescription for the dialysis patient based on the functional status score (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation and Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short of daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score)
provid[ing] the updated dialysis treatment prescription to the at least one dialysis machine (See Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit, however it is not explicitly mentioned that the integrated care system is coupled to a dialysis machine and thereby directly implements said updated dialysis treatment prescription).
As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain 
As shown above, Couchoud effectively discloses a functional status score model determined for the population of dialysis patients, but does not explicitly disclose the following aspects of the model and system:
the functional status score model determined for the population of dialysis plotted over one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (As discussed above in the ’35 U.S.C. 112 rejections’ section of this Office Action, these recited limitations will be interpreted as follows: “a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death”)
Additionally, Couchoud effectively discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit, however it is not explicitly mentioned that:
the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine.
Therefore, Soykan discloses a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0213] which discloses one or more physiological parameters of kidney function being measured to provide an input of information into the methods described for calculating specific patient outcomes, risk, and/or function, e.g. arrythmia risk; See Soykan Par [0313]-[0315] & Fig. 24 which discloses showing a distribution model of relative risk or relative kidney function (in the form of risk of arrythmia) of the patient or multiple patients during the dialytic week (a week of receiving dialysis treatment) and specifically shows said risk, outcomes, or function of the patient with respect to time, specifically timing of dialysis, e.g. hours from start of last hemodialysis session) and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud which discloses a functional status score model being determined for the population of dialysis patients and various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine, as disclosed by Soykan.  It would have been obvious to one of ordinary skill 

Claim 26 –
Regarding Claim 26, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, wherein the integrated care system is configured to:
process the one or more patient parameters into one or more suitable forms comprising at least one of:
assigning a numerical value to one or more patient’s parameters (See Tables 1 & 2 which concerts patient parameters into univariate association unadjusted odds ratios or associated numerical values to be used for the univariate model), and
calculating a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated 

Claim 27 –
Regarding Claim 27, Couchoud and Soykan disclose the system of Claim 26 in its entirety.  Couchoud further discloses a system, wherein:
the one or more patient parameters include first, second, and third types of data (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses multiple types of parameters, in this case, more than 3, that are used in the model for determining a risk score).

Claim 28 –
Regarding Claim 28, Couchoud and Soykan disclose the system of Claim 27 in its entirety.  Couchoud further discloses a system, wherein:
the first type of patient data is assigned a numerical value by a healthcare professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value);
the second type of patient data is provided as an aggregated raw value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value); and
the third type of patient data is a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).


Claim 29 –
Regarding Claim 29, Couchoud and Soykan disclose the system of Claim 28 in its entirety.  Couchoud discloses a system, further comprising:
calculating a mean value of the first, second, and third types of patient data (See Figure 1 of Couchoud on pp. 1182 which shows that the mean mortality rate is calculated for the patients; Additionally, the “Results” section of Couchoud on pp. 1179 specifically discloses the mean c-statistic or mean risk score being calculated for each of the data sets;  Further, see Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation and averaging those Z-scores to determine a range that the set of variables falls within).

Claim 30 –
Regarding Claim 30, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein: 
the functional status score determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 31 –
Regarding Claim 31, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the functional status score is determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 32 –
Regarding Claim 32, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
the functional status score is determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 33 –
Regarding Claim 33, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, comprising: 
administering the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient).

Claim 34 –
Regarding Claim 34, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
administering the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the 

Claim 35 –
Regarding Claim 35, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
providing the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient).


Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.
Regarding Claim Objections to Claims 10, 24, & 30-32, Applicant argues on pp. 9 of Arguments/Remarks that Claims 10, 24, & 30-32 have been amended to provide appropriate corrections to overcome the Claim Objections set forth in the previous Office Action.  Examiner agrees with Applicant’s arguments.  Therefore, the Claim Objections to Claims 10, 24, & 30-32 from the previous Office Action have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1, 5-10, 12-16, 19-24, & 26-35, Applicant argues on pp. 9-11 of Arguments/Remarks that the Claims do not recite a judicial exception under step 2A, Prong One of the Mayo/Alice framework because a human would not be able to reasonably perform in the human mind in an accurate and efficient manner the determining of a functional status score model based on monitoring parameters of a population of dialysis patients.  Examiner respectfully disagrees with Applicant’s arguments.  It is not unreasonable to expect that the currently recited methods/steps could be performed in the human mind.  As set forth in MPEP 2106.04(III)(A), claims that can practically be performed in the human mind including for example, observations, evaluations, judgments, and opinions and even more specifically, a claim to a method for collecting and comparing known information recite a Mental Process.  In the instant set of Claims, the system receives medical data from ESRD patient populations and compares said medical data parameters for each new patient to population parameters or known averages/ranges based on population statistics in order to diagnose or prescribe treatments for said patients.  This clearly falls within the aspects of performing evaluations and judgments, as well as collecting and comparing known information within the ESRD patient population.  While a population can include numerous people/patients, MPEP 2106.04(III)(B) further states that the courts consider a mental process anything that can be performed in the human mind, or by a human using a pen and paper.  Further determining a model, under broadest reasonable interpretation, could be a model that best represents the collected data, averages, etc. such as a linear regression models, least-squares Claims 1, 5-10, 12-16, 19-24, & 26-35 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1, 5-10, 12-16, 19-24, & 26-35, Applicant further argues on pp. 10-11 of Arguments/Remarks that even if the Claims do recite a judicial exception, then said judicial exception is integrated into a practical application, i.e., the Claims apply the alleged judicial exception to affect a particular treatment or prophylaxis for a disease or a medical treatment and/or the abstract idea is meaningfully implemented into a “particular computing environment”, Examiner respectfully disagrees with Applicant’s arguments. To begin, the Claims are not implemented into a “particular computing environment”, as argued by Applicant on pp. 10 of Arguments/Remarks.  That is, the mental process is being performed on a generic computer or using the generic functionalities of a computer and the results of said mental process are then transmitted from one computing system (the integrated care system) to another (the dialysis machine), and therefore does not go beyond generally linking the use of the alleged abstract idea to a particular technological environment. While the Claims do further recite the integrated care system being coupled to the dialysis machine and being operative to automatically provide treatment parameters or updated dialysis treatment prescription to the dialysis machine, this still represents generic functionalities of computers.  For instance, there is no further recitation that the treatment plan is actively enacted or performed by said dialysis machine, rather the treatment plan is simply transmitted from the integrated care system to the dialysis machine, i.e. a typical functioning of computer systems, without further action in response to said transmission.  Furthermore, the instant Claims are not directed towards a novel, particular treatment or prophylaxis for patients with ESRD.  Rather, the instant Claims are directed towards calculating parameters/scores in order to apply already-existing ESRD treatments to the patient, as they match cases, criteria, data, etc. of previous ESRD patients, as opposed to creating a novel, particular treatment or prophylaxis for treating the disease itself.  Accordingly, the judicial exception is not integrated into a practical application, and Claims 1, 5-10, 12-16, 19-24, & 26-35 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1, 5-10, 12-16, 19-24, & 26-35, Applicant further argues on pp. 10-11 of Arguments/Remarks that the Claims are significantly similar to Example 39 of the 2019 PEG.  More specifically, Applicant argues that the Claims contain parallel subject matter to Example 39 due to the instant system determining a predictive functional status score model in the machine learning field, and therefore constitutes eligible subject matter.  Examiner respectfully disagrees with Applicant’s Arguments.   The instant set of Claims may recite similar subject matter of determining score models in the machine learning field, however there are key differences between Claims 1, 5-10, 12-16, 19-24, & 26-35 do not represent patent-eligible subject matter and remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1, 10, & 24, Applicant argues on pp. 11-13 of Arguments/Remarks that the newly amended independent Claims overcome the previously recited portions of Couchoud that were found in the previous Office Action because the newly amended limitations are not fully taught by Couchoud.  Examiner agrees with Applicant’s arguments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection has been made over 35 U.S.C. 103 over Couchoud, in view of Soykan.  This new grounds of rejection relies on Soykan to teach the newly amended limitations regarding “a functional status score Claims 1, 10, & 24 remain rejected under 35 U.S.C. 103 over Couchoud, in view of Soykan.
Regarding 35 U.S.C. 103 rejections of Claims 5-9, 12-16, 19-23, & 26-35, Applicant argues on pp. 18 of Arguments/Remarks that because independent Claims 1, 10, & 24 are purportedly allowable over the prior art, dependent Claims 5-9, 12-16, 19-23, & 26-35 should also be allowable over the prior art because they are dependent from purportedly allowable independent Claims 1, 10, & 24.  Examiner respectfully disagrees with Applicant’s arguments.  As stated above, a new grounds of rejection has been made under 35 U.S.C. 103 over Couchoud in view of Soykan and independent Claims 1, 10, & 24 remain rejected under 35 U.S.C. 103.  Accordingly, dependent Claims 5-9, 12-16, 19-23, & 26-35 which are dependent from rejected, independent Claims 1, 10, & 24 also remain rejected under 35 U.S.C. 103.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robertson et al. (U.S. Patent Publication No. 2017/0045455) discloses a monitoring system for dialysis patients with Raman spectroscopy measurements to represent the functional level of the patient’s kidneys and further describes changing dialysis parameters depending on said measurements 
Fulkerson et al. (U.S. Patent Publication No. 2011/0315611) discloses a portable dialysis machine that receives varying patient measurements and subsequently uses the measurements to determine optimal dialysis treatment parameters, such as flow rate, etc.
Wang et al. (U.S. Patent Publication No. 2009/0285761) discloses a method for measuring glomerular filtration rate (GFR) in a mammalian kidney and making determinations of the health/functional levels of the subject’s kidney based on said GFR measurements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/24/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619